UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6894



KELVIN BROWN, a/k/a Kelvin Demeatrius Brown,
a/k/a Kelvin D. Brown,

                                              Plaintiff - Appellant,

          versus


WILLIE J. BAMBERG, Deputy Director, in their
individual   and   official   capacities    as
Orangeburg Calhoun Regional Detention Center
employees; HORACE JAMES, Chief, in their
individual   and   official   capacities    as
Orangeburg Calhoun Regional Detention Center
employees;   JERMAINE   DOWNING,   in    their
individual   and   official   capacities    as
Orangeburg Calhoun Regional Detention Center
employees,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:04-cv-22925-TLW)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kelvin Demeatrius Brown, Appellant Pro Se. Christy Scott Stephens,
BOGOSLOW, JONES, STEPHENS & DUFFIE, PA, Walterboro, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Kelvin Demeatrius Brown appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.           Brown v.

Bamberg, No. 8:04-cv-22925-TLW (D.S.C. Mar. 28 & May 22, 2007). We

deny Brown’s motion for appointment of counsel.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -